Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-15 and 19) in the reply filed on 5/7/2021 is acknowledged.  The traversal is on the ground(s) that the amended claims recite the special technical feature.  This is not found persuasive because as evidenced by the rejection below, the special technical feature is still known in the art.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings are hand drawn below draftsperson quality and have hand-written numbers that are often difficult to discern. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “connecting part,” “extension device,” and “deformation tool” in Claim 1; “transport device” in Claim 11; and “welding device” in Claims 12-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

No specific description structure is given for the “extension device” that would differentiate it from the deformation tool.
The “deformation tool” is a block such as is shown in Fig. 1.
The “transport device” is described as being for an endless film belt and/or turntable (See instant PgPub 2019/0184647, page 4, paragraph [0099]), thus suggest these endless film belt and turntable are not the makeup of the transport device, but are only utilize by the transport device.  However, no further description of the transport device is provided and thus its structure is not clear.
The “welding device” is described as device used to weld a film (See instant USPgPub, page 4, paragraph [0108]), but no specific structure for a device is provided.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the best mode contemplated by the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s) has not been disclosed.  Evidence of concealment of the best mode is based upon the fact Applicant has claimed and described numerous functions for the device while providing minimal if any description of structure or arrangement for carrying out such function.  A central aspect of the invention is an “extension device,” but no structure for such a device is provided whatsoever other than it having a deformation tool.  The deformation tool is shown in Figs. 1-2, but it is merely a shaped block.  No detailed description of structure or function is provided as to how such a shaped block extends a film.  Is it manually pressed into a film? Part of a press? No description is provided.  
Further, no description of a welding device is provided, nor is any schematic description provided of the overall system, i.e. the plant as in Claim 19, and the various stations.  Elements such as the same or separate “stations,” “tool passes” or the “transport device” are never shown or described in a way to coherently orient them into a single desired system for carrying out the extension and welding described. How is the extension device and welding device oriented into the “same station”? A “separate station”? Only the most general description without any specific illustrations, orientation, or specific structure is provided and one can only guess at the desired layout and structure of the device.  Thus, there is no description of the best mode of a functional system, i.e. the plant as in Claim 19, for the claimed device, only isolated vaguely described component parts that would appear unable to carry out the claimed functions as they are described.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and Claim 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
The preamble recites a “device for extending a film” and then refers to “the film with an axial direction.” It is unclear if these are the same films since no film with an axial direction was previously recited.  Examiner assumes they are the same and recommends removing “with an axial direction” since it does not appear to add anything.
Further, the preamble recites the device is “for welding.”  However, the body of the claim does not appear to recite anything capable of welding and thus it is unclear if the claimed device must be capable of welding.  Since the extension device/deformation tool appear to serve the explicit purpose of preparing a film for welding around a connecting part, Examiner has assumed the device includes such a welding device, but Applicant must state this explicitly or else remove “for welding” from the preamble.
The claim recites the “connecting part” includes the “extension device.” It is not clear how this is possible.  From the specification, the connecting part is a part such as a plastic tube that is to be welded between tubes whereas the “extension device” stretches out the films prior to welding in the areas they are to extend around the connecting parts.  If the connecting parts include the extension device, this implies the materials welded within the film also previously stretched the films.  The specification does not describe this and it is not clear how this would occur.  Examiner has assumed the connecting part and the extension device are separate components as described in the specification.
As described above, no specific structure is provided for the “extension device” other than the “deformation tool.” If the “extension device” has no structure other than the deformation tool, it is unclear why it is recited as a separate element.  Further, from the description, it is unclear how the deformation tool alone, which appears to simply be a shaped block that may be heated, is utilized to extend the film.  If the film is merely manually pulled over this block while it is heated, no such description is provided.
Claim 1 further recites the deformation tool has “first and second cross sections.” Then the claim refers to “first and second cross sections” as part of the extension device.  It is unclear if these are the same first and second cross-sections or not.  Examiner assumes they are since little if any distinction is made between each of the “extension device” and “deformation tool” respectively.
Claim 1 also states “an area with the extension direction running out first and second deformation cross sections.” This is completely unclear. The clearest description in the instant specification of “running out” appears to suggest this refers to a tapering cross-section from a protruded area to a less protruded area (See instant PgPub 2019/0184647, page 2, paragraph [0035]).  Although the claim certainly does not currently state this, and “running out” in isolation certainly does not imply this without further description, Examiner has interpreted the claim as specification a taper from a protruded to a less protruded area in the interest of compact prosecution.
Claim 2 recites “the film temporal” without providing antecedent basis for such a term.  Examiner assumes this is merely the film previously recited.
Claim 7 recites the length reserve created by the deformation tool “is dimensioned between two fixed points of the film at least with a half winding of the connection region, in particular the complete winding of connection region.”  It is unclear what this specifies especially with regard to the “half winding” and “complete winding.” Examiner assumed the deformation merely occurs to allow welding around a connecting part.  
Claim 9 states the extension device has a heated deformation tool. It is unclear if this is separate from the deformation tool previously described.  Although it appears to be described as separate, this is not supported by the specification since only a single deformation tool is described and thus Examiner has assumed it merely specifies the deformation tool as being heated.
Claim 11 recites the extension device is a transport device for a continuous film belt or turntable.  This language suggests the extension device serve to transfer the belt or turntable, i.e. the belt or turntable itself is moved by the device.  As described above, no specific structure appears to be provided for the transport device and thus its structure is indefinite under 112f.
Regarding Claims 12-14, welding device is interpreted under 112f but is provided with no structure in the specification, and it is thus indefinite.  Further, there is no antecedent basis for the “welding device” in Claims 13 and 14.  Although such a device is introduced in Claim 12, Claims 13 and 14 are not dependent on Claim 12.
Claim 19 recites “a connecting part,” which is previously recited in Claim 1.  It is unclear how these parts are related.  Examiner assumes they are the same part.
The remaining claims are rejected as being dependent on an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gschwendtner et al. (US 2011/0233180).
Regarding Claims 1, 7 and 19, Gschwendtner et al. teaches a device for extending a film and for welding the film (See Abstract), comprising:
a connecting part [5],[6] for forming medical devices (See Fig. 4 and page 3, paragraph [0054]);
an extension device [10] comprising a deformation tool [12],[11] with an extension direction and with a first [19] and second [20] cross-sections (See Figs. 2-3 and page 4, paragraphs [0069]-[0071], wherein the extension direction is the left to right direction in the figures, and possesses various deforming areas [19],[20] in the extension direction with different cross sections; and note each of these cross-sections are wave-like and thus taper, i.e. are running out, from a protruded region to a less protruded region in at least a portion of the cross-section; note nothing prevents the cross-sections from being different longitudinal regions in the extension direction; note the device produces bags from 2 films and thus is a plant as in Claim 19).
Regarding Claim 2, Gschwendtner et al. teaches the extension device [10] is in a tool pass as claimed (See page 1, paragraph [0014]).
Regarding Claims 3-5, Gschwendtner et al. teaches the deformation has a wave shape adapted to generate a waveform in a sinusoidal shape (See pages 1-2, paragraphs [0017]-[0021] and Fig. 3, and note the entire cross-section as shown is symmetrical).
Regarding Claims 8-10, Gschwendtner et al. teaches foil heater for the deformation tool, i.e. heated deformation tool, and a radiant heater for the extension device (See page 2, paragraph [0026]-[0028]).
Regarding Claim 11, Gschwendtner et al. teaches a transport device for an endless foil sheet (See page 2, paragraph [0029]).
Regarding Claims 12-14, Gschwendtner et al. teaches the welding device and extension device may be at separate stations, or at the same station (See page 2, paragraph [0030], and note without further description as to structure, any devices at the same station are considered to be a combined tool).
Regarding Claim 15, Examiner notes the “connection regions” are a subsequently formed weld that is not specifically claimed.  Examiner submits the limitation in Claim 15 essentially indicates the extension device and the welding device are aligned in terms of size with the extension and the welding area.  As pointed out above, no welding device is specifically described in Claim 1 or Claim 15 but it is interpreted to be present to accomplish the welding recited.  Gschwendtner et al. teaches extension between the joining regions (See page 2, paragraph [0031]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gschwendtner et al. as applied to Claim 1.
Regarding Claim 6, Gschwendtner et al. teaches the method of Claim 1 above and further teaches the exact shape of the deformation tool is not critical (See page 1, paragraph [0019]).  Further, Gschwendtner et al. illustrates a big wave on the outside of each device in areas [19] and [21] in Fig. 3.  It is noted changes in shape are a matter of choice and are considered obvious to a person having ordinary skill in the art absent persuasive evidence that the shape is significant.  In re Dailey, 357 F.2d 669 (CCPA 1966).  It would have been apparent if the big wave was on the right side or the left side in each of these areas, it would have functioned the same since [19] currently has it on the left while in [21] it is on the left.  Thus, putting the big wave protrusion on the right side, for example, in both area [19] and [21] would have been an alternate design choice that would have predictably had an equivalent effect.  Such a design would be asymmetrical in cross-section.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Melius (US 2004/0044322) teaches a wave shape deformation tool wherein the pattern tapers (See Fig. 3A-B).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT W DODDS/Primary Examiner, Art Unit 1746